COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00269-CV


RALPH MARTINEZ                                                       APPELLANT

                                         V.

MEDLINK IMAGING, LLC                                                   APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2012-002570-1

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On August 27, 2014, and September 15, 2014, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $195 filing fee was paid.         See Tex. R. App. P. 42.3(c).

Appellant has not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).



      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 16, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2